DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8 each recite comprise “an upstream conveying roll which is disposed in the conveyor” in line 3. However, it appears that conveying rolls 11a, 11b are disposed adjacent to conveyor 9 in figures 2c and 3, and are not enclosed by the belt of 9. It is suggested this be amended to reflect a gap between the conveyor and the upstream conveying roll. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villis (WO 2017027912 A1).

Regarding claim 1, Villis discloses a system for cleaning a flow of harvested crop (see Fig. 8), the system comprising: 
a cleaning zone having a upstream part and a downstream part; 
a conveyor (paragraph 68 lines 10-12, two laterally-positioned conveyor systems (not shown)… move the harvested grapes to a first (74) and second (75) outlet duct) arranged to convey the flow downstream of the conveyor into the cleaning zone into which the flow is intended to be discharged, the conveyor having a downstream end; 
a suction cleaning unit (fan 81) located above the cleaning zone and operable to generate an upward air flow through the cleaning zone for extracting residues contained in the discharged flow; and 
at least two conveying rolls (separating conveyor systems 1, 2) disposed behind the downstream the downstream end of the conveyor in the upstream part of the cleaning zone in order to be fed with 

Regarding claim 2, Villis discloses the system according to claim 1, characterized in that wherein the passages are arranged to generate turbulences within the upward air flow passing through them in order to improve the extraction capacity of residues by the air flow (paragraph 70, The fan (81) creates a updraft, and can assist in removing some of the waste matter).

Regarding claim 3, Villis discloses the system according to claim 1, characterized in that the wherein the at least two conveying rolls are disposed in axially spaced relationship in order to provide in between axial clearance which is part of the air passages (see Fig. 6, spaces are shown between shafts 4 of conveyors 1, 2).

Regarding claim 4, Villis discloses the system according to claim 1, wherein the at least two conveying rolls comprise an upstream conveying roll (Fig. 8, the roller positioned closest to the outside of the harvester) which is disposed in the conveyor while forming passages between the conveyor and the upstream roll (1, 2 are spaced from the upper conveyors), the passages being between the conveyor and the upstream roll arranged to allow an upward air flow therethrough for extracting residues from the crop moving from the conveyor to the upstream roll.

Regarding claim 5, Villis discloses the system according to claim 4, characterized in that wherein the upstream conveying roll is disposed in axially spaced relationship with the conveyor (see Fig. 8, 1, 2 are spaced from the upper conveyors) in order to provide therebetween axial clearance which is part of air passages between the conveyor and the upstream roll.

Regarding claim 7, Villis discloses the system according to claim 1, wherein at least one of the at least two conveying rolls presents recesses (see Fig. 6, radially extending members 6) forming part of the air passages between the at least two conveying rolls.

Regarding claim 8, Villis discloses the system according to claim 7 wherein the at least two conveying rolls comprise an upstream conveying roll (Fig. 8, the roller positioned closest to the outside of the harvester) which is disposed in the conveyor while forming passages between the conveyor and the upstream roll (1, 2 are spaced from the upper conveyors), the passages between the conveyor and the upstream roll arranged to allow an upward air flow therethrough for extracting residues from the crop moving from the conveyor to the upstream roll, and wherein the recesses form part of the air passages between the upstream conveying roll and the conveyor.

Regarding claim 9, Villis discloses the system according to claim 7, characterized in that wherein the at least one of the at least two conveying rolls comprises a shaft (4) on which a plurality of disks (6) are mounted in axially spaced relationship in order to form the recesses therebetween.

Regarding claim 10, Villis discloses the system according to claim 9, wherein each of adjacent ones of the at least two conveying rolls each comprises a plurality of disks (6) forming the recesses 

Regarding claim 11, Villis discloses the system according to claim 10, wherein the adjacent ones are arranged so that disks of one of the conveying rolls are disposed with clearance axially opposite of recesses of the other another one of the at least two conveying rolls in order to form air passages therebetween (see Fig. 6, disks of adjacent rollers are spaced from one another).

Regarding claim 13, Villis discloses the system according to claim 1, characterized in that the at least two conveying rolls are driven in rotation at a same rotation speed (paragraph 61, motor 32 rotates shafts 4 in unison).

Regarding claim 14, Villis discloses the system according to claim 1, wherein at least one of the at least two conveying rolls presents a geometry (a “star wheel” paragraph 37) that is substantially a geometry of revolution around the a rotational axis of the at least one of the at least two conveying rolls (members 6 extend around the full circumference of shafts 4).

Regarding claim 15, Villis discloses the system according to claim 14, wherein the geometry of revolution presents grooves to improve the conveying of the flow of harvested crop by the at least two conveying rolls (grooves between protrusions form the star shape of 6).

Regarding claim 16, Villis discloses the system according to claim 1, wherein a periphery of at least one of the at least two conveying rolls comprises protrusions (radially-extending members 6) to interact with and to agitate the flow of harvested crop.

Regarding claim 18, Villis discloses an assembly for processing a flow of harvested crop, the assembly comprising a system for cleaning the harvested crop according to claim 1 (see rejection of claim 1 above), the system further comprising a second conveyor (26) provided disposed underneath the cleaning zone and which is arranged to convey the cleaned crop flow along a direction different from the a conveying directions of the conveyor (see Fig. 48, 26 conveys in a direction transverse to the direction the harvester travels, while the conveyor conveys in a direction parallel to the direction the harvester travels).

Regarding claim 19, Villis discloses the assembly according to claim 18, characterized in that it comprises the system further comprising a destemming unit (waste separating system 41, paragraph 64), the second conveyor being part of the destemming unit (26 collects berries after destemming, making it part of the destemming unit).

Regarding claim 20, Villis discloses a harvesting machine (grape harvesting machine 71) comprising a harvesting unit, and a system according to claim 1 (see rejection of claim 1 above) for cleaning a flow of harvested crop provided by the harvesting unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Villis in view of Messenger (US 7166027 B2).

Regarding claim 6, Villis discloses the system according to claim 1. 
Villis is silent as to whether the conveyor (not shown) comprises an impervious belt.
In a similar grape harvester, discloses a conveyor (belt 38) leading to a disk assembly (separation conveyer element 14) that is impervious (see Fig. 6).
It would be obvious to one of ordinary skill in the art to provide the conveyor disclosed by Villis with an impervious belt, as disclosed by Messenger, as an alternative design for the same conveyor. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Villis in view of Pellenc (US 8642910 B2).

Regarding claim 12, Villis discloses the system according to claim 1, characterized in that wherein the at least two conveying rolls comprise an upstream conveying roll and a downstream conveying roll. 
Villis does not disclose the upstream conveying roll presenting a nominal diameter that is greater than a nominal diameter of the downstream conveying roll.
In the same field of endeavor, Pellenc discloses a berry sorting harvesting machine having a conveyor (5) with an upstream roll (5a) and downstream roll (5b). Pellenc teaches that in order to limit the risk of stickiness in the area of the exit end of the conveyor, the downstream roll has the smallest diameter possible (col. 10 lines 54-64). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 1 is broad enough to be rejected by harvesters not used for grapes, including US 20170339828 A1 and US 9357694 B2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671